DETAILED ACTION
Claim Objections
Claims 2 and 36 are objected to because of the following informalities:  
Regarding claim 2, in line 4, “said plurality of flexible robotic arm” should be “said plurality of flexible robotic arms”.
Regarding claim 36, in line 2, “a long and a short axis” should be “a long axis and a short axis” or “long and short axes”.    
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,156,006 (Brosens) in view of U.S. Patent Application Publication No. 2018/0199961 (Prior) and U.S. Patent Application Publication No. 2016/0235486 (Larkin).
Regarding claims 1, 2, and 34, Brosens discloses a method of using a cannula (26) to provide intraperitoneal access to a body cavity via a body recess, comprising: inserting a distal end (distal end of cannula 52) of the cannula (52) into a dilated aperture (30) of a rectouterine pouch (pouch of Douglas) via transvaginal access (see col. 5, line 7 – col. 7, line 3).  Brosens also discloses that damage to the rectum is a 
Brosens fails to disclose wherein an edge defining an aperture at the distal end of the cannula comprises a first edge portion extending along one side of the aperture, and a second edge portion extending along an opposite side of the aperture, and the first edge portion is positioned more distally along the cannula and from the dilated aperture than the second edge portion; and wherein said inserting comprises orienting the cannula so that the aperture at the distal end of the cannula is oriented to open toward the side of the second edge portion and facing toward a rectum adjacent to the rectouterine pouch.  However, Prior discloses a cannula (100) for use to access a body cavity, wherein a distal end of the cannula includes a beveled edge (130) defining an aperture at the distal end of the cannula, the beveled edge comprising a first edge portion (see marked-up Fig. 1 below) extending along one side of the aperture, and a second edge portion (see marked-up Fig. 1 below) extending along an opposite side of the aperture, and the first edge portion is positioned more distally along the cannula than the second edge portion (see marked-up Fig. 1 below).  Prior discloses that such a beveled distal edge facilitates atraumatic insertion of the cannula into an internal body cavity (see paragraph [0060].  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Brosens to have a distal edge of the cannula be beveled as suggested by Prior in order to facilitate atraumatic insertion of the cannula into the rectouterine pouch.  Additionally, as Brosens advises that damage to the rectum is a concern during these procedures (col. 10, line 

    PNG
    media_image1.png
    282
    851
    media_image1.png
    Greyscale

Brosens fails to disclose an internal lumen of said cannula sized to accept plurality of flexible robotic arms to be passed therethrough and the step of introducing said plurality of flexible robotic arms through said cannula, said plurality of robotic arms extending side-by-side along said internal lumen, wherein said introducing comprises inserting said plurality of flexible robotic arms through the cannula and into the rectouterine pouch so that at least a distal portion of at least one of said plurality of flexible robotic arm exits the aperture in a direction oriented away from the rectum.  However, Larkin discloses a surgical instrument assembly (1700) comprising a cannula (1706) sized to accept a plurality of flexible robotic arms (1702a/1702b; see Figs. 17 and 17B and paragraphs [0185] and [0198]; arms 1702 function similarly to arms 1602) to be passed therethrough and wherein a method of using the flexible robotic arms claim 37, Larkin suggests wherein said plurality of flexible robotic arms are two flexible robotic arms (1702a and 1702b).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Brosens to use a surgical robotic system including a plurality of flexible robotic arms that can extend side-by-side through an internal lumen of the cannula to perform surgical activity in the rectouterine pouch in order to gain the benefits of teleoperative surgery in which the operator can work from a remote worksite without manually having to handle the surgical tools (see Larkin, paragraph [0046]).  Additionally, as Brosens advises that damage to the rectum is a concern during these procedures (col. 10, lines 57 – col. 11, line 10 and col. 11, line 65 – col. 12, line 10), it would have been obvious to have a distal portion of at least one of the robotic arms exit the cannula aperture and bend across the plane of said first edge portion of the cannula aperture and into the intraperitoneal space such that the arm is oriented away from the 
Regarding claim 3, Brosens discloses wherein inserting a distal end of the cannula into the rectouterine pouch comprises sliding the cannula over a dilator (54) which is inserted into the rectouterine pouch via transvaginal access (see col. 5, line 7 – col. 7, line 3).
Regarding claim 35, Brosens suggests directing said cannula towards the rectum (as shown in Fig. 1 of Brosens, insertion of the cannula into the pouch of Douglas as recited in claim 1 results in the cannula being directed toward the rectum, as the rectum curved upwardly behind the pouch of Douglas). 
Regarding claim 36, Larkin suggests a cannula (2002) for accommodating a plurality of arms (see paragraph [0239]), wherein a lumen (2008) of the cannula has a long axis and a short axis (see marked-up Fig. 20A below), and wherein the long axis is at least twice as long as the short axis (see paragraph [0239] and Fig. 20A; long axis comprises diameters of two circular bores 2008a/b plus the length of slot 2008c whereas the short axis comprises a diameter of one circular bore 2008).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lumen of the cannula to have a long axis at least twice as long as the short axis in order to accommodate a plurality of robotic arms side-by-side or to allow for the distal end portions of the arms to be enlarged relative to proximal end portions of the arms (see Larkin, paragraph [0239]).  

    PNG
    media_image2.png
    418
    499
    media_image2.png
    Greyscale

Claims 5, 6, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brosens in view of Prior and Larkin, and further in view of U.S. Patent Application Publication No. 2015/0250992 (Morriss).
Regarding claim 5, Brosens discloses wherein inserting a distal end of the cannula into the rectouterine pouch comprises sliding the cannula (52) over a dilator (54) (see col. 6, line 29 – col. 7, line 3 and Fig. 3E), the cannula slides fittingly over the dilator (see col. 6, lines 29 – col. 7, line 3 and Fig. 3E); and the dilator is inserted into the rectouterine pouch via transvaginal access (see col. 5, line 7 – col. 7, line 3). Brosens in view of Prior and Larkin fails to suggest the dilator is a stepped dilator that has a tapered distal insertion end with a rounded tip, a second tapered region, and an isolating region between the second tapered region and the tapered distal insertion end.  However, Morriss discloses using a dilator (206, e.g.) to facilitate access into a passageway of a body, wherein the dilator can be a stepped dilator (206) that has a tapered distal insertion end (214) with a rounded tip (see Fig. 9B), a second tapered region (212), and an isolating region (210) between the second tapered region and the tapered distal insertion end.  It would have been prima facie obvious to a person of 
Regarding claim 6, Brosens suggests wherein the rounded tip of the dilator (54) has a hole sized to pass a trocar needle (58) having a diameter less than or equal to about 2 mm (Brosens, Figs. 3A-3F and col. 6, line 29 – col. 7, line 3).
Regarding claim 21, Brosens discloses comprising passing said trocar needle (58) through said hole of the dilator (54) to form an aperture in the wall of the rectouterine pouch (see col. 5, line 7 – col. 7, line 3, and Figs. 2A-3F).
Regarding claim 22, Brosens suggests another surgical system method including a trocar needle (86) wherein advancement of said trocar needle is controlled using a stopper (87) (see Brosens, Figs. 4A-4C and col. 7, lines 4-28).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to control advancement of the trocar needle using a stopper as suggested by Brosens in order to limit forward movement of the needle to help prevent accidentally puncturing tissue of the patient (see Brosens, col. 7, lines 4-28).
Regarding claim 23, Brosens suggests comprising widening said aperture by advancing said stepped dilator over said trocar needle (see col. 6, line 29 – col. 7, line 3 and Fig. 3C).
claim 24, Brosens suggests another surgical system method that comprises retracting a trocar needle (18) before or during advancement of a dilator (28) (see col. 5, line 7 – col. 6, line 28).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to retract the needle before or during advancement of the dilator in order to minimize the amount of time the needle is exposed and able to accidentally puncture tissue.
Regarding claim 25, Brosens suggests comprising advancing said cannula (52) over said stepped dilator (54) through the widened aperture (30) in the wall of the rectouterine pouch (see col. 5, line 7 – col. 7, line 3, and Figs. 2A-3F).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brosens in view of Prior and Larkin, and further in view of International Patent Application Publication Number WO 2016/035086 A2 (Cohen).
Regarding claim 20, Brosens in view of Prior and Larkin fails to suggest wherein said plurality of flexible robotic arms are received within a sheath sized to fit within said cannula.  However, Cohen discloses a surgical device (100) including a plurality of flexible robotic arms (104/106) are received within a sheath (102a).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Brosens in view of Larkin to have the plurality of flexible robotic arms received within a sheath as suggested by Cohen in order to facilitate providing a sterile cover between the device arm and a patient (see Cohen, page 52, 3rd.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brosens in view of Prior and Larkin, and further in view of U.S. Patent Application Publication No. 2011/0105850 (Voegele).
Regarding claim 26, Brosens discloses using a seal (56), but Brosens in view of Prior and Larkin fails to suggest comprising, prior to said inserting of said cannula, placing a sealing unit and a trocar at the vaginal orifice.  However, Voegele discloses a method of using a vaginal entry surgical system that comprises placing a sealing unit (310) and a trocar (320) at a vaginal orifice before inserting a cannula (400).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Brosens in view of Prior and Larkin to place a sealing unit and trocar at the vaginal orifice prior to inserting the cannula in order to limit potential infection (see Voegele, paragraph [0102]).   
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brosens in view of Prior, Larkin, and Voegele, and further in view of U.S. Patent Application Publication No. 2016/0008027 (Ibrahim)
Regarding claim 27.   
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brosens in view of Larkin.
Regarding claims 28 and 29, Brosens discloses a method of using a cannula (26) to access the intraperitoneal space via the vagina, comprising: inserting a trocar needle (58) transvaginally to penetrate the wall (peritoneum wall) of the rectouterine pouch (pouch of Douglas), said trocar needle nested within a dilator (54) (see col. 5, line 7 – col. 7, line 3, and Figs. 2A-3F); dilating an aperture (30) formed by the penetration by advancing said dilator over said trocar needle, said dilator at least partially nested within a cannula (52) (see col. 5, line 7 – col. 7, line 3, and Figs. 2A-3F); and advancing said cannula over said dilator (see col. 5, line 7 – col. 7, line 3, and Figs. 2A-3F).
Brosens fails to disclose an internal lumen of said cannula sized to accept one or more flexible robotic arms to be passed therethrough and the steps of introducing one or more flexible robotic arms through the lumen of the cannula so that at least a distal end of said robotic arms reaches into the peritoneal space and controlling movement of said flexible robotic arms to perform surgical activity in the peritoneal space.  However, Larkin discloses a surgical instrument assembly (1700) comprising a cannula (1706) sized to accept one or more flexible robotic arms (1702a/1702b; see Figs. 17 and 17B and paragraphs [0185] and [0198]; arms 1702 function similarly to arms 1602) to be passed therethrough and wherein a method of using the flexible robotic arms includes introducing one or more flexible robotic arms through the lumen of the cannula (see paragraphs [0184] and [0198] and Fig. 17B; arms are introduced into channels 1604 of the cannula) and controlling movement of said flexible robotic arms to perform surgical activity (see paragraphs [0136], [0139], and [0185]).  Further, Larkin suggests that arms 
	Regarding claim 30, Brosens suggests another surgical system method including resisting over-advancing of a distal tip of a trocar needle (86) beyond a distal tip of a guide (80) using a stopper (87) (see Brosens, Figs. 4A-4C and col. 7, lines 4-28).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to resist over-advancement of the trocar needle within the dilator using a stopper as suggested by Brosens in order to limit forward movement of the needle to help prevent accidentally puncturing tissue of the patient (see Brosens, col. 7, lines 4-28).
 Regarding claim 31, Brosens discloses .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Brosens in view of Larkin, and further in view of Morriss.
Regarding claim 32, Brosens in view of Larkin fails to suggest the dilator is a stepped dilator that has a distal tapering region and a proximal tapering region; wherein said dilating is performed in two stages, allowing a physician to sense a change in insertion resistance.  However, Morriss discloses using a dilator (206, e.g.) to facilitate access into a passageway of a body, wherein the dilator can be a stepped dilator (206) that has a distal tapering region (214) and a proximal tapering region second tapered region (212), wherein said dilating is performed in two stages (see paragraph [0091]; dilation by two different tapering regions in two stages), allowing a physician to sense a change in insertion resistance (due to different diameters of each tapering region).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Brosens in view of Larkin to utilize a stepped dilator as suggested by Morriss in order to facilitate the surgeon choosing the degree of dilation based on the surgeon’s needs, and because such a modification merely involves substituting one known type of surgical dilator that provides access to a body passageway for another known type of surgical dilator that provides access to a body passageway with the predictable result of enlarging the body passageway.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Brosens in view of Larkin, and further in view of Cohen.
Regarding claim 33, Brosens in view of Larkin fails to suggest comprising sheathing said one or more flexible robotic arms side by side within a single sheath rd paragraph).  Further, it would be obvious to have the sheath sized to fit within the cannula in order to allow the sheathed arms to be guided to the proper surgical site location by the cannula.  
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 6, and 20-37 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2017/0071687 (Cohen) discloses a surgical system including mechanical arms covered in a sheath.  Cohen is a continuation of the Larkin reference application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773